In a negligence action to recover damages for personal injuries, the appeal is from an order of the Supreme Court, Suffolk County, entered September 9, 1975, which (1) granted defendants’ motion to vacate a default judgment and (2) granted them leave to serve a notice of appearance, upon compliance with a stated condition. Order affirmed, without costs or disbursements, on the opinion of Mr. Justice Lazer at Special Term. Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur.